Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 10-12, 14-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Pub. 2009/0187492 to Hammad in view of U.S. Patent Pub. 2016/0247218 to Stanasolovich and U.S. Patent Pub. 2017/0006434 to Howe.  	

Regarding claims 1, 15 and 20, Hammad teaches a method comprising:

obtaining payment-related data being associated with a short-range payment transaction of a mobile payment entity (see Fig. 2, steps 210 to 230 and see sections [0050] to [0051], which teach that a mobile device receives transaction data (payment-related data) and merchant ID and merchant location information from a POS device and then this payment-related data/information is then sent from the mobile device to the credit card server device 26 (to ensure and/or authenticate the POS transaction in steps 260/270)), and
 	determining a location estimate of the mobile payment entity at least partially based on the payment-related data and point of interest data (see Fig. 2 step 250 (“mobile device at merchant location?”) as described in section [0054], which teaches that the location sent from the mobile device matches the merchant location information so this verifies the transaction and “determines the location estimate at least partially based on the payment-related data”, as recited. See also section [0034], which teaches the payment server 26 determining a location match (of mobile device and merchant).
	Therefore, the difference between Hammad and the last feature of claim 1 is that Hammad does not teach basing or using “POI information” in the location determination. 
In an analogous art, Stanasolovich teaches a retail store with a POS device 130 (see Fig. 1), where there are also plurality of points of interest (POIs) within the store (labelled as 110).  As described in sections [0037] and [0044], Stanasolovich teaches that the user’s mobile device may receive wireless POI information and each POI has an ID (such as from an RFID tag) and these POIs (including the POS) are identified and used to determine and track the location of the mobile user’s phone (payment entity).   
	Therefore, as Hammad teaches determining a mobile devices’ location based on transaction data (where the transaction data includes IDs of merchants) and as Stanasolovich teaches tracking mobile devices within retail stores and also providing POI IDs to the mobile device, it would have been obvious to one of ordinary skill in the art to also include the POI IDs of Stanasolovich into the transaction data provided from the mobile vice in Hammad, as this helps to verify financial transactions and adds security as is desired. 

Regarding the features in the last two steps of claim 1 which recite: 
querying point of interest data based at least in part on the payment-related data to identify a business entity corresponding to the payment-related data, and 
determining a location estimate of the mobile payment entity at least partially based on point of interest data associated with the business entity, these features are taught by the process described in Howe.  For example, as shown in Tables 1, 2 and 3 (see sections [0070] to [0076]), each of the access point signal strengths are measured when a POS transaction is performed by a mobile device.  As each access point may be considered as a “point of interest” (see also Stanasolovich), using these access point IDs and their associated signal strengths (recited “point of interest data”) to query a database (stored either in the access points or central hub 640 see section [0076]), the system of Howe is able to “identify the business entity” where the transaction took place.  The system of Howe (steps of Fig. 7) also “determines the location of the mobile device based on the point of interest data and associated business entity”, as recited.  	 
	Therefore, as Hammad/Stanasolovich teach determining a mobile devices’ location based on transaction data and POS/POI location, and as Howe also teaches the recited steps of obtaining transaction data, querying POI data based on the transaction data to identify the business and then determine the mobile device location, it would have been obvious to modify Hammad and Stanasolovich to perform the steps of Howe, as this helps to verify that the mobile device is authorized to perform the financial transaction and adds security, as is desired. 

	Regarding the amendments to claim 1 which now recite:
obtaining mobile payment entity related measurement data via one or more sensors associated with the mobile payment entity; and 
associating the location estimate determined at least partially based on point of interest data associated with the business entity with the mobile payment entity related measurement data
 see for example, section [0035] of Howe which teaches “WPS 110 makes such a location determination based on wireless sample data collected from a user device associated with user 102, such as mobile computing device 104, and based on known location data collected from POS terminal 118 when user 102 initiates a payment transaction at POS terminal 118 using a payment card that is processed by a payment network including payment processor 112”. 

Regarding the newly added language to claims 15 and 20, which recites similar language to claim 1,
“obtaining mobile payment entity related measurement data, wherein the mobile payment entity related measurement data comprises at least one of the following: (i) a radio scan; (ii) a temperature; or (iii) a pressure, and
associating the location estimate determined at least partially based on point of interest data associated with the business entity with the mobile payment entity related measurement data”, see section [0035] of Howe as described above, where the wireless signals obtained from the mobile device are a “radio scan”, as now recited.  
 

Regarding claim 2, which recites “wherein said point of interest data comprises one or more point of interest information, and wherein each point of interest information of the one or more point of interest information is associated with a business entity which is configured to provide payment for mobile payment entities and is associated with a location of the respective business entity”, see the POS/POIs of Howe and Stanasolovich as “associated with a business entity and it’s location”, as recited.
Regarding claims 3 and 16, which recite “wherein said determining a location estimate of the mobile payment entity comprises detecting which location of the one or more point of interest information can be associated with the payment-related data, and determining the location estimate of the mobile payment entity to be the location associated with the point of interest information which is detected to be associated with the payment-related data”, see sections [0017], [0026] to [0028], [0050] and [0066] to [0068] of Stanasolovich, which teach that each POI 110 (X,Y, Z) is associated with a location and/or context (such as dressing room, in line, or checkout/POS) which is used to determine the location, and see sections [0034] and [0054] of Hammad, as recited. 
Regarding claim 4, which recites “wherein the location of the business entity associated with a point of interest information of the one or more point of interest information represents the location of a cashier of the business entity”, as described above, see explicitly section [0017] of Stanasolovich, which teaches that the cashier checkout POS, which is referred to as “POI 110 Z” is associated with “the location of the cahier POS of the business entity”, as recited.  Additionally, sections [0044] and [0054] of Hammad also teach that the location is the location of the cashier of the business entity. 
Regarding claim 10, which recites “wherein the mobile payment entity related measurement data comprises at least one of the following: (i) a radio scan; (ii) a temperature; or (iii) a pressure”, regarding the “radio scan”, see section [0035] of Howe, which teaches measuring the received signals (“(i) radio scan”) which are sent to the WPS and are used for location estimates, as recited. 
Regarding claim 11, which recites “wherein at least a part of the payment entity related measurement data is obtained by the mobile payment entity and/or at least a part of the payment entity related measurement data is obtained by a mobile device”, as described above, see section [0035] of Howe, which teach that the recited “radio scan of payment entity related measurement data” is performed by the mobile device, as recited. 
Regarding claim 12, which recites “wherein said payment-related data comprises time information regarding the payment transaction, and wherein the method further comprises: checking whether a time difference between previously obtained mobile payment entity related measurement data and the time information of the payment-related data is less than a predefined time distance threshold, and if the time difference is less than the predefined time distance threshold, associating the previously obtained mobile payment entity related measurement data with the determined location estimate of the mobile payment entity”, see for example, sections [0056] to [0061] of Hammad, which teach using a previous location and time of a transaction and comparing this to the current location and time (and therefore a “time-distance threshold” and “distance from the previous transaction”) to determine if the current transaction is valid (and if “yes” which is recited “les than”) use the valid transaction as the location, as recited.
Regarding claim 14, which recites “further comprising, after said obtaining payment-related data being associated with a payment transaction of a mobile payment entity, causing to obtain mobile payment entity related measurement data and associating the obtained mobile payment entity related measurement data with the determined location estimate of the mobile payment entity”, see for example, section [0035] of Howe, which teaches that the recited “radio scan of payment entity related measurement data” is measured by the device and then stored in the WPS as being associated with the POS, as recited.  
Regarding claim 19, which recites “wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to associate mobile payment entity related measurement data with the determined location estimate of the mobile payment entity, wherein the payment-related data comprises time information regarding the payment transaction, and wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to check whether a time difference between previously obtained mobile payment entity related measurement data and the time information of the payment-related data is less than a predefined time distance threshold, and if the time difference is less than the predefined time distance threshold, associate the previously obtained mobile payment entity related measurement data with the determined location estimate of the mobile payment entity”, as described above with respect to claim 12, sections [0056] to [0061] of Hammad teach the concept of comparing current and previous locations and times to determine if a transaction is valid (or potentially fraudulent).
Claims 5-7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hammad, Howe and Stanasolovich, as applied to claims 1 and 15 above, and further in view of U.S. Patent Pub. 2020/0167854 to Key.

Regarding claim 5, which recites “wherein said detecting which location information of the one or more point of interest information can be associated with the payment-related data comprises detecting which point of interest information of the one or more point of interest information matches best with said payment-related data”, as described above, although Howe, Hammad and Stanasolovich teach multiple POS/POIs and both have the ability to compare and track locations which “match” (which could be interpreted as the recited “best match”) the location as being the POS of the merchant, as Hammad and Stanasolovich do not explicitly teach a best match Key is added.  
In an analogous art, Key teaches a system which monitors a mobile device location and also monitors and stores previous transactions.  See sections [0027] to [0028] and [0065] of Key which teach receiving coordinates of the merchant POS and the server database comparing the “closest match” by comparing past purchases of the user to the location of the POS device. 
 	Therefore, as Hammad/Howe teach determining a mobile devices’ location based on transaction data (where the transaction data includes IDs of merchants) and as Key teaches tracking mobile devices within retail stores and providing a “best match”, it would have been obvious to one of ordinary skill in the art to also include this best match of Key into Hammad, for the reasons as in Key, which are that past transaction history is helpful for mobile device location estimation.  
Regarding claim 6, which recites “wherein said payment-related data comprises identifier information of the business entity being associated with the payment transaction, and wherein said detecting which point of interest information of the one or more point of interest information matches best with said payment-related data comprises detecting which business entity associated with a point of interest information of the one or more point of interest information matches best with the identifier information of the business entity being associated with the payment transaction”, see section [0044] of Hammad, which teach that the payment related data includes the merchant ID, see Stanasolovich for the POI information (which includes the cashier POS), and see sections [0027] to [0028] and [0065] Key, which explicitly teaches the “best match”, as recited.  Therefore, the combination of reference teach and/or render obvious these features, as recited.  
Regarding claim 7, which recites “wherein said identifier information of the business entity being associated with the payment transaction comprises a name information of the business entity being associated with the payment transaction and wherein each point of interest information of the one or more point of interest information comprises a name information of the business entity associated with the respective point of interest information, and wherein said detecting which business entity associated with a point of interest information of the one or more point of interest information matches best with the identifier information of the business entity being associated with the payment transaction comprises determining which name information of a business entity associated with a point of interest information of the one or more point of interest information matches best with the name information of the business entity of the payment-related data”, as Stanasolovich teaches that the POIs include the POS and as sections [0027] to [0028] and [0065] of Key teach receiving coordinates of the merchant POS and comparing the “closest match” by comparing past purchases of the user to the location, the combination of references teach this feature, as recited.  
Regarding claim 17, which recites “wherein said point of interest data comprises one or more point of interest information, wherein each point of interest information of the one or more point of interest information is associated with a business entity which is configured to provide payment for mobile payment entities and is associated with a location of the respective business entity which represents the location of a cashier of the business entity, and wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to detect which location information of the one or more point of interest information can be associated with the payment-related data by detecting which point of interest information of the one or more point of interest information matches best with said payment-related data”, as described above with respect to claims 6 and 7, see section [0044] of Hammad, which teach that the payment related data includes the merchant ID, see Stanasolovich for the POI information (which includes the cashier POS), and see sections [0028] to [0029] and [0065] of Key explicitly teach the “best match”, as recited. 

Claims 8-9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hammad, Howe and Stanasolovich, as applied to claims 1 and 15 above, and further in view of U.S. Patent Pub. 2017/0180928 to Sharma. 

Regarding claim 8, which recites “wherein the location of the business entity of a point of interest information of each point of interest information of the one or more point of interest information fulfills a distance criterion with respect to a location information associated with the mobile payment entity, and wherein said location information associated with the mobile payment entity represents a coarse mobile payment entity location information”, as Hammad and Stanasolovich do not explicitly teach “coarse” location, Sharma is added.   
In an analogous art, Sharma teaches a system which monitors a mobile device location and also monitors POIs.  Regarding “coarse location”, see sections [0033], [0036], [0042] and [0052] of Sharma which teach different types of location estimations (such as GPS, which is fine level location).  Section [0033] also explicitly teaches that each POI has a distance threshold and associated LBS rules which may use a coarse level of location to determine proximity to the POI.  
 	Therefore, as Hammad and Stanasolovich teach determining a mobile devices’ location and determining that a mobile device is within a certain distance of the POS and/or POI, and as Sharma teaches using coarse location distance from a POI, it would have been obvious to one of ordinary skill in the art to also include the coarse location distance to POI of Sharma into Hammad, for the reasons as in Sharma, which are that proximity to POIs may be determined without requiring fine levels of location.  
Regarding claim 9, which recites “further comprising selecting the one or more point of interest information from a plurality of point of interest information based on the distance criterion”, as described above, Stanasolovich teaches determining proximity to POIs and Sharma also teaches determination of POI using distance, as recited.  
Regarding claim 18, which recites “wherein said point of interest data comprises one or more point of interest information, wherein each point of interest information of the one or more point of interest information is associated with a business entity which is configured to provide payment for mobile payment entities and is associated with a location of the respective business entity, wherein the location of the business entity of a point of interest information of each point of interest information of the one or more point of interest information fulfills a distance criterion with respect to a location information associated with the mobile payment entity, and wherein said location information associated with the mobile payment entity represents a coarse mobile payment entity location information”, as described above in the rejection of claim 8, section [0033] of Sharma explicitly teaches that each POI has a distance threshold and associated LBS rules which may use a coarse level of distance/location to determine proximity to the POI, as recited. 


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hammad, Howe, and Stanasolovich, as applied to claim 12 above, and further in view of U.S. Patent Pub. 2017/0132629 to Jung. 

Regarding claim 13, which recites “further comprising, if the time difference is not less than the predefined time distance threshold, causing to obtain new mobile payment entity measurement related data and associating the newly obtained mobile payment entity measurement related data with the determined location estimate of the mobile payment entity”, see sections [0056] to [0061] of Hammad, which teaches using the previous location and time of a transaction for comparison to the current transaction location and time to determine if the mobile device moved within a “time distance threshold”, and it is also determined if the transaction may be fraudulent (which is “not less than the threshold”, as recited).  Regarding the “causing to obtain the new location information”, when the threshold is (recited “not less”) exceeded, as Hammad does not teach this feature, Jung is added. 
In an analogous art, Jung teaches a system which monitors a mobile devices’ location.  As discussed in section [0009], Jung teaches “In addition, a method for mobile payment in accordance with an embodiment of the present invention further comprises a step of locating the present position, and if the distance between the previously located position and the present position exceeds a threshold value, or the time elapsed exceeds a threshold time, the measuring step may be carried out again”.  
 	Therefore, as Hammad teaches determining if a time-distance threshold is exceeded (and accepts location when satisfied), and as Sharma teaches performing location estimation when time-distance thresholds are not satisfied, it would have been obvious to one of ordinary skill in the art to modify Hammad, to re-establish position for the reasons as in Jung and Hammad, which are that financial transactions are important and using location for verification is the most readily available and reliable method.   




Response to Arguments
Applicant's arguments filed 10-31-22 have been fully considered but they are now deemed not persuasive and/or now moot in view of the new rejection.  Regarding the newly recited claim language, it is noted that section [0035] of Howe appears to explicitly teach the newly recited feature that the mobile device transceivers (recited “sensors”) measure the wireless signals while conducting a transaction with the POS device and then subsequently transmits this wireless fingerprint to the wireless positioning service (WPS) 118.  Therefore, Applicant’s arguments are not persuasive. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN SHAUN KELLEY whose telephone number is (571)272-5652. The examiner can normally be reached Mondays to Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S KELLEY/Primary Examiner, Art Unit 2646